Citation Nr: 0813330	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO. 06-19 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension.

2. Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his wife




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran retired in December 1970, after more than twenty 
years of active honorable service. 

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2005 rating decision by the RO.

In March 2008, the veteran had a hearing at the RO before the 
Veterans Law Judge whose name appears at the end of this 
decision.

The issue of entitlement to service connection for 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In an unappealed rating decision, dated in March 2002, the 
RO denied the veteran's claim of entitlement to service 
connection for hypertension.

2. Evidence associated with the record since the March 2002 
decision is neither cumulative nor redundant and, by itself 
or in connection with evidence previously assembled, relates 
to an unestablished fact or raises a reasonable possibility 
of substantiating the claim of entitlement to service 
connection for hypertension. 




CONCLUSIONS OF LAW

1. The RO's March 2002 rating decision, which denied the 
veteran's claim of entitlement to service connection for 
hypertension, is final. 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2001).

2. New and material evidence has been submitted to reopen the 
veteran's claim of entitlement to service connection for 
hypertension. 38 U.S.C.A. § 5108 (West 2002 and Supp. 2007); 
38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his 
application to reopen a claim of entitlement to service 
connection for hypertension. 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159. After reviewing the record, the Board finds 
that VA has met its duty with respect to that specific issue.

In letters, dated in February and April 2005, the RO provided 
timely notice to the veteran regarding the information and 
evidence necessary to substantiate service connection claims. 
In particular, the RO advised the veteran of the evidence 
necessary to substantiate the element or elements require to 
establish service connection that were found insufficient in 
the previous denial. Kent v. Nicholson, 20 Vet. App. 1 
(2006). The RO also specified the information and evidence to 
be submitted by him, the information and evidence to be 
obtained by VA, and the need for him to advise VA of or 
submit any further evidence that pertained to his claim. See 
38 U.S.C.A. § 5103; 38 CFR § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In May 2006, the RO notified the veteran that once service 
connection for a particular disability had been established, 
a disability rating would be assigned in accordance with the 
criteria set forth in the VA schedule for evaluating 
disabilities. 38 C.F.R. Part 4. The RO also notified the 
veteran that an effective date for the award of benefits 
would be assigned and would be based, generally, on the date 
of the receipt of the claim for benefits or when the evidence 
showed a level of disability that supported a certain rating 
under the rating schedule. See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). 

As a result of the foregoing notices, the veteran submitted 
additional evidence to grant his application to reopen a 
claim of entitlement to service connection for hypertension. 
Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the development 
of that issue. See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (development that would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). 
Accordingly, the Board will discuss the reasons and bases for 
its decision below. 

Analysis

The veteran seek service connection for hypertension, 
primarily as a result of his service-connected diabetes 
mellitus. Therefore, he maintains that service connection is 
warranted. 

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, establish that a 
particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d). 

In determining whether service connection is warranted for a 
particular disability, there must be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence). Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

For certain disabilities, such as hypertension, service 
connection may be presumed when such disability is shown to a 
degree of 10 percent or more within one year of the veteran's 
discharge from service. 38 U.S.C.A. § 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309. Such a presumption is rebuttable by 
affirmative evidence to the contrary. 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307. 

Service connection may also be granted when the evidence 
shows that a particular disability is proximately due to or 
the result of a disability for which service connection has 
already been established. 38 C.F.R. § 3.310(a). Any increase 
in the severity of a nonservice-connected disease or injury 
that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected. Id.

For VA rating purposes, "hypertension" means that diastolic 
blood pressure is predominately 90 mm. or greater; "isolated 
systolic hypertension" means that the systolic blood pressure 
is predominately 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm. See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note 1 (2004). 

A review of the record discloses that this is not the 
veteran's first claim of entitlement to service connection 
for hypertension. Such a claim was before VA in March 2002. 

Relevant evidence on file at that time included the veteran's 
service medical records; records reflecting his treatment at 
the U.S. Navy Hospital in Jacksonville, Florida from January 
2000 to June 2001; and the report of January 2002 VA 
examination. Such evidence showed that the veteran had 
hypertension but that it had first been manifested many years 
after service. It was also negative for any competent 
evidence of a relationship to service or to the veteran's 
service-connected diabetes. Therefore, service connection for 
hypertension was denied on a direct, presumptive, and 
secondary basis. 

The veteran was notified of that decision, as well as his 
appellate rights; however, a notice of disagreement was not 
received with which to initiate the appellate process. 
Accordingly, that decision became final under the law and 
regulations then in effect. 38 U.S.C.A. § 7105 (2002); 38 
C.F.R. §§ 20.1103 (2001). 

In January 2005, the veteran submitted an application to 
reopen his claim of service connection for diabetes. In 
support of that application, he submitted additional evidence 
which the Board finds to be new and material for the purpose 
of reopening the claim.

Generally, a claim which has been denied by the RO may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered. 38 U.S.C.A. § 
7105. The exception to this rule is 38 U.S.C.A. § 5108 which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the VA shall reopen the claim and review the former 
disposition of the claim.

When a veteran seeks to reopen a final decision based on new 
and material evidence, the Board must first determine whether 
the veteran has, in fact, presented new and material evidence 
under 38 C.F.R. § 3.156. 

New evidence means existing evidence not previously submitted 
to agency decisionmakers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156. 

In any event, if new and material evidence is presented, the 
Board may then proceed to evaluate the merits of the claim 
but only after insuring that the duty to assist the veteran 
in the development of his claim has been fulfilled. See, 
Elkins v. West, 12 Vet. App. 209 (1999).

Relevant evidence added to the record since the RO's March 
2002 decision includes a report from Dr. M. E. H., the 
veteran's treating physician at the U.S. Navy Hospital in 
Jacksonville, Florida. It was his opinion that the veteran 
was entitled to compensation for hypertension. Dr. H. stated 
that such disability could be related to the veteran's 
exposure to herbicides in Southeast Asia. 

Such evidence is new in the sense that it has not previously 
been before the VA. It is also material in that it provides a 
nexus between the veteran's hypertension and service. As 
such, it relates to an unestablished fact necessary to 
substantiate the claim of entitlement to service connection 
for hypertension. It is neither cumulative nor redundant of 
the evidence of record in March 2002 and raises a reasonable 
possibility of substantiating the claim. As such, it is 
sufficient to reopen the claim. To that extent, the appeal is 
allowed. 


ORDER

The application to reopen a claim of entitlement to service 
connection for hypertension is granted.


REMAND

The Board has determined that additional development is 
required of the claim - specifically as to the question of 
whether hypertension was caused by the veteran's presumed in-
service exposure to herbicides, apart from whether the 
disorder was caused by service-connected diabetes mellitus. 
The claim must therefore be remanded. 

There are several diseases which VA presumes to be the result 
of exposure to herbicides, including Agent Orange. 38 C.F.R. 
§ 3.309(e). However, even if a particular disease is not 
presumed to be a residual of Agent Orange exposure, that 
fact, does not preclude the veteran from showing a direct 
link between the disability in question and service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303; see Combee v. 
Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

The veteran underwent VA examinations in January 2002 and 
June 2005 to determine the nature and etiology of his 
hypertension. While both examinations were well-informed and 
included a review of the claims file and an interview with 
and examination of the veteran, neither examiner was asked to 
squarely address the question of whether the veteran's 
hypertension was the direct result of any incident in 
service, including his exposure to Agent Orange as alluded to 
by Dr. M.E.H. 

Absent a competent medical opinion on that aspect of the 
claim, additional development of the record is warranted 
prior to further consideration by the Board, as the Board may 
not rely upon its own unsubstantiated medical opinion.  
Allday v. Brown, 7 Vet. App. 517 (1995); Colvin v. Derwinski, 
1 Vet. App. 171 (1991). 

Accordingly, the case is REMANDED for the following actions:

1. Give the veteran an additional 
opportunity to submit information and 
evidence to support his claim of 
entitlement to service connection for 
hypertension on any theory, including, but 
not limited to, direct, presumptive or 
secondary service connection. Such 
information and evidence could include, 
but is not limited to, any additional 
medical evidence; statement(s) from 
present/former employer(s); reports of 
pre-employment examinations; employment 
attendance records, and the reasons for 
any sick days taken; reports of insurance 
examinations; records from the Social 
Security Administration. 

Then, request any such evidence directly 
from the source holding the evidence. Also 
request that the veteran provide any such 
evidence he may have in his possession. 

A failure to respond or a negative reply 
to any request must be noted in writing 
and associated with the claims folder.

If the foregoing evidence is held by a 
department or agency of the Federal 
government, efforts to obtain the 
foregoing evidence must continue until it 
is determined that it does not exist or 
that further attempts to obtain it would 
be futile. The non-existence or 
unavailability of such records must be 
verified by each Federal department or 
agency from whom they are sought. 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2). 

If the requested evidence is held by a 
department or agency not affiliated with 
the Federal government, and the requested 
evidence is unavailable, notify the 
veteran and his representative in 
accordance with the provisions of 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(e).

2. When the actions requested in part 1 
has been completed, return the case to the 
examiner who performed the June 2005 
examination of the veteran. Request that 
he review the claims folder and render an 
opinion, as to whether or not the 
veteran's hypertension is a direct result 
of any incident in service, including, but 
not limited to, the veteran's exposure to 
herbicides in the Republic of Vietnam. The 
examiner must state the medical basis or 
bases for this opinion. If the examiner is 
unable to so state without resort to 
speculation, he should so state. The 
RO/AMC should ensure that any clinical 
studies deemed necessary by the examiner 
or otherwise required are conducted.

3. If the examiner who performed the June 
2005 examination is unavailable, obtain an 
opinion by an appropriately qualified 
physician who must review the claims 
folder and a copy of this remand, to 
determine whether the veteran's 
hypertension was caused by presumed 
exposure to herbicides during the 
veteran's Vietnam service. The examiner 
must be instructed that the law presumes 
the veteran to have been so exposed. If 
the examiner or the RO/AMC deems it 
necessary, afford the veteran an 
additional VA examination. All indicated 
tests and studies must be performed, and 
any indicated consultations must be 
scheduled. The examiner must acknowledge 
receipt and review of the claims folder in 
any report generated as a result of this 
remand. 

4. When the actions requested in parts 1, 
and 2 and 3 or 4 have been completed, 
undertake any other indicated development, 
if deemed by the RO/AMC to be appropriate 
under the law. Then readjudicate the issue 
of entitlement to service connection for 
hypertension

If the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
and his representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond. 
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. 

The veteran need take no action unless he is notified to do 
so. It must be emphasized, however, that he has the right to 
submit any additional evidence and/or argument on the matters 
the Board has remanded to the RO. Kutscherousky v. West, 12 
Vet. App. 369, 372-73 (1999). Such additional evidence or 
argument may pertain to any theory of the case, including, 
but not limited to, direct service connection, secondary 
service connection, or presumptive service connection. 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner. See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


